Martin, J.
To a rule on the Judge to show cause why the heirs of George Asbridge should not have an appeal from a judgment rejecting their opposition to a tableau, presented by the curator of the estate of the deceased, he shows for cause, that this court has no jurisdiction of a judgment by which $16 are allowed to Allard & Charbonnet, $75 to McPherson, $250 to Vandal-son, $125 to H. R. Grandmont, and $87 55 to Hennen, as neither of these sums exceeds three hundred dollars, although the aggregate be upwards of five hundred.
It is clear that the claim of the heirs against the curator, is for upwards of five hundred dollars. This gives them a right to solicit the assistance of this court, if their claim be reduced or destroyed by improper allowances, whether any, or all of these, be for a sum less than three hundred dollars. S La. 164.
The rule must, therefore, be made absolute.